     (

                                           ,,




                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                        No. 5:18-CR-133-B0-1

·UNITED STATES OF AMERICA

     v.
                                                  ORDER
LESTER DEAN GEORGE,

           Defendant.



     Upon Motion of the defendant,      and for. good· cause show,   it

is hereby ORDERED that Docket Entry Number 36 be withdrawn from

the Court's Docket. This Order is without prejudice; Counsel for

Defendant may refile, if appropriate.

     so   ORDERED. This }_Kday of December, 2018.




                            ~.4r
                            Chief United States District Judge
